Title: To Benjamin Franklin from Thomas Pickerin, 22 December 1778
From: Pickerin, Thomas
To: Franklin, Benjamin


Sir
On Board Ship Hampden Brest Decemr 22. 1778
This wil inform you of my Arrival here again, after a short Cruize of 18 days, during which time I have taken two Prizes—the one a Brigantine from Newfoundland Loaden with dry Codd Fish—The other a Dutch Dogger from Barcalona Loaden with Nutts—bound for London. Notwithstanding the Dutch Captain first Possitive Declaration when I took him on Board the Ship Hampden that the Cargoe belong’d & was Consign’d To some Merchants in London, he now has made a nother Declaration, since he came in here, which says he is not Certain whether the Cargoe is a Spanish Property or English upon the whole (by the request of Monsieur Peter Riou a Gentleman who is Kings Lingester here and has heretofore Transacted my Bussiness for the Captors &c: with the greatest Integrity & faithfulness) the Court of Admiralty, has taken the Vessel & Cargoe under their Immediate Care & Inspection and have Seal’d the Vessels Hatches down, until such Times as they can inform themselves better of the Property &ca—
I am with great Esteem very Respectfully Yr. Most. hmbl. Servt.
Thos. Pickerin
Benjn. Franklin Esqr.
 
Addressed: To / The Honble. Benjn. Franklin / Ambassador for the / United States of / America
Endorsed: Capt Pickerin
